DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 69, 71-74, 77-79, 83, 86, 90, 93, 256, 258 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Pub. No. AU 2018330957 A1) in view of Casey et al. (Pat. No. US 9517089).
Regarding claims 69, 71-74, 77-79, 83, 86, 90, and 256, Zhu et al. discloses a bone screw (figures 1-3 and 13-14) comprising: a bone screw shank 6 comprising a shank head 61; a dual-head receiver 1/2 comprising: a first receiver 1 comprising a first base having a cavity 11 therewithin, the cavity 11 configured to securely receive the shank head 61, a first pair of arms extending upwardly from the first base (figure 13), and a first rod channel 4 defined between the first pair of arms (figure 13); a second receiver 2 comprising a second base having a second rod channel 4 defined between a second pair of arms (figure 13); and a connection 3 (figures 2, 13, 14) between the first receiver 1 and the second receiver 2, wherein the connection 3 is integral to the first receiver 1 and moveable relative to the second receiver 2 (figures 1-3, 13, 14; page 6, third paragraph of the translation), wherein the connection 3 is integral to one arm of the first pair of arms and is movable relative to the second pair of arms (figures 1-3), wherein relative to the connection between the first receiver and the second receiver, the second receiver is movable in multiple dimensions including roll and pitch (figures 1-3).  The first rod channel 4 extends in a first direction, and the second rod channel 4 extends in a second direction substantially parallel to the first direction (figure 13).  The first rod channel 4 extends in a first direction, and the second rod channel 4 extends in a second direction that is tilted by an angle relative to the first direction (figures 1 and 3).  The first rod channel 4 and the second rod channel 4 are at an identical level along a proximal to distal direction (figure 13).  The first rod channel 4 and the second rod channel 4 are at two different levels along a proximal to distal direction (in figure 1, when the channels are tilted, they are at different levels along a proximal to distal direction).  The first receiver 1 comprises a longitudinal axis extending in a proximal to distal direction, and wherein the connection 3 between the first receiver 1 and the second receiver 2 extends substantially perpendicular to the longitudinal axis of the first receiver 1 (figure 13).  The connection 3 between the first receiver 1 and the second receiver 2 extends in a direction that is perpendicular to a direction of extension of the first rod channel 4 or tilted by an angle from the direction of extension of the first rod channel 4 (figure 13).  The connection 3 between the first receiver 1 and the second receiver 2 extends laterally from an outer surface of one arm of the first pair of arms (figure 13), wherein the second receiver 2 is movably coupled with the connection 3 (page 6, third paragraph of the translation; figure 1-3), wherein the second receiver 2 comprises a slot 21 in one arm of the second pair of arms (figure 2), wherein the connection 3 extends through the slot 21 and permits rotation (figure 1), and tilting (figure 3) of the second receiver 2 relative to the connection 3, wherein the connection comprises a taper in the direction of lateral extension from the first arm toward the second receiver (illustrated in figure 7).  The first receiver 1 comprises a first tool engagement groove (illustrated in figure 14) at an outer surface of the first pair of arms at or Serial No. 16/880,8184near a top surface thereof, and wherein a top edge of the connection 3 between the first receiver 1 and the second receiver 2 is distal to the first tool engagement groove (figures 13 and 14).  The first receiver 1 comprises a proximal opening (illustrated in figure 13) that is configured to receive a first closure top that presses against a first rod within the first rod channel 4 thereby securing the first rod therewithin (figures 13, 16, and 17).  The second receiver 2 is shorter than the first receiver 1 along a proximal to distal direction (figure 14).  The second receiver 2 is rotatable relative to an axis of the connection to position the second receiver 2 at an acute angle relative to the axis of connection 3 (figure 3), and wherein the connection 3 is monolithic with the one arm of the first pair of arms (figure 13).
Zhu et al. discloses the claimed invention except wherein the second receiver is moveable in directions including translation, roll, pitch, and yaw.  Zhu et al. teaches wherein the second receiver is moveable in directions including roll and pitch.
Casey et al. teaches a connection 70/46 between a first receiver 18 and a second receiver 16 wherein the connection is integral to the first receiver 18 and moveable relative to the second receiver 16 in all axes (figures 2-7; col. 5, lines 1-18), wherein relative to the connection between the first receiver and the second receiver, the second receiver 16 is movable in multiple dimensions including translation, roll, pitch, and yaw (col. 5, lines 1-18 discloses that the spherical connection 70 in combination with the passage 68 allows rotation of the receiver 16 in all directions).  Casey et al. teaches that such a connection is advantageous because it allows the receivers to better accommodate the patient’s anatomy (col. 3, lines 34-43).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the bone screw /receiver disclosed by Zhu et al. to comprise a ball and socket connection as taught by Casey et al., wherein the second receiver is moveable in directions including translation, roll, pitch, and yaw, in order to better accommodate the patient’s anatomy (col. 3, lines 34-43).    

    PNG
    media_image1.png
    795
    528
    media_image1.png
    Greyscale

 

    PNG
    media_image2.png
    370
    575
    media_image2.png
    Greyscale

 Regarding claim 93, Zhu et al. discloses a bone screw assembly (figures 16 and 17) comprising: a first bone screw (figures 1-3 and 13-14) comprising: a first bone screw shank 6 comprising a first shank head 61 and a first dual head receiver ½, the dual-head receiver 1/2 comprising: a first receiver 1 comprising a first base having a first cavity 11 therewithin, the first cavity 11 configured to securely receive the first shank head 61, a first pair of arms extending upwardly from the first base (figure 13), and a first rod channel 4 defined between the first pair of arms (figure 13); a second receiver 2 comprising a second base having a second rod channel 4 defined between a second pair of arms (figure 13); and a first connection 3 (figures 2, 13, 14) between the first receiver 1 and the second receiver 2, wherein the first connection 3 is integral to the first receiver 1 and moveable relative to the second receiver 2 (figures 1-3, 13, 14; page 6, third paragraph of the translation), wherein the first connection 3 is integral to one arm of the first pair of arms, wherein the second receiver 2 is movably coupled with the first connection 3 (figures 1-3), wherein the second receiver 2 comprises a slot 21 in one arm of the second pair of arms, wherein the first connection 3 extends through the slot 21, wherein relative to the first connection the second receiver is movable in multiple dimensions including roll and pitch (figures 1-3), wherein the first connection comprises a taper in the direction of lateral extension from the first arm toward the second receiver (illustrated in figure 7); and a second bone screw (figures 1-3, 13-14, and 17) comprising: a second bone screw shank 6 (page 10, fifth paragraph of the translation discloses that a pair of dual headed screws can be used to stabilize the spine.  The translation states that bone screws can be used at locations on the vertebra where bone screws can be implanted) comprising a second shank head 61 and a second dual head receiver 1/2; the second dual-head receiver 1/2 comprising: a third receiver 1 comprising a third base having a second cavity 11 therewithin, the second cavity 11 configured to securely receive the second shank head 61, a third pair of arms extending upwardly from the third base (figure 13), and a third rod channel 4 defined between the third pair of arms (figure 13); a fourth receiver 2 comprising a fourth base having a fourth rod channel 4 defined between a fourth pair of arms (figure 13); and a second connection 3 (figures 2, 13, 14) between the third receiver 1 and the fourth receiver 2; and a first rod 7 securely received in the second rod channel and the fourth rod channel thereby securely connecting the first bone screw 6 and the second bone screw 6, wherein the first rod channel 4 extends in a first direction, and the second rod channel 4 extends in a second direction substantially parallel to the first direction (figures 12-14, and 17).  The first connection 3 is monolithic with the one arm of the first pair or arms (figure 13).
Zhu et al. discloses the claimed invention except wherein the second receiver is moveable in directions including translation, roll, pitch, and yaw.  Zhu et al. teaches wherein the second receiver is moveable in directions including roll and pitch.
Casey et al. teaches a connection 70/46 between a first receiver 18 and a second receiver 16 wherein the connection is integral to the first receiver 18 and moveable relative to the second receiver 16 in all axes (figures 2-7; col. 5, lines 1-18), wherein relative to the connection between the first receiver and the second receiver, the second receiver 16 is movable in multiple dimensions including translation, roll, pitch, and yaw (col. 5, lines 1-18 discloses that the spherical connection 70 in combination with the passage 68 allows rotation of the receiver 16 in all directions).  Casey et al. teaches that such a connection is advantageous because it allows the receivers to better accommodate the patient’s anatomy (col. 3, lines 34-43).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the bone screw /receiver disclosed by Zhu et al. to comprise a ball and socket connection as taught by Casey et al., wherein the second receiver is moveable in directions including translation, roll, pitch, and yaw, in order to better accommodate the patient’s anatomy (col. 3, lines 34-43).    
Regarding claim 258, Zhu et al. discloses a bone screw (figures 1-3 and 13-14) comprising: a bone screw shank 6 comprising a shank head 61; a dual-head receiver 1/2 comprising: a first receiver 1 comprising a first base having a cavity 11 therewithin, the cavity 11 configured to securely receive the shank head 61, a first pair of arms extending upwardly from the first base (figure 13), and a first rod channel 4 defined between the first pair of arms (figure 13); a second receiver 2 comprising a second base having a second rod channel 4 defined between a second pair of arms (figure 13); and a connection 3 (figures 2, 13, 14) between the first receiver 1 and the second receiver 2, wherein the connection 3 is integral to the first receiver 1 and moveable relative to the second receiver 2 (figures 1-3, 13, 14; page 6, third paragraph of the translation), wherein the connection 3 is integral to one arm of the first pair of arms and is movable relative to the second pair of arms (figures 1-3), wherein the connection 3 between the first receiver 1 and the second receiver 2 extends laterally from an outer surface of one arm of the first pair of arms (figure 13), wherein the second receiver 2 is movably coupled with the connection 3 (page 6, third paragraph of the translation; figure 1-3), wherein the second receiver 2 comprises a slot 21 in one arm of the second pair of arms (figure 2), wherein the connection 3 extends through the slot 21, wherein relative to the connection the second receiver is movable in multiple dimensions including roll and pitch (figures 1-3), wherein the connection comprises a taper in the direction of lateral extension from the first arm toward the second receiver (illustrated in figure 7); and wherein the second receiver 2 is rotatable about an axis of the first receiver to position the second receiver 2 at an acute angle relative to the axis of connection 3 (figure 3).
Zhu et al. discloses the claimed invention except wherein the second receiver is moveable in directions including translation, roll, pitch, and yaw.  Zhu et al. teaches wherein the second receiver is moveable in directions including roll and pitch.
Casey et al. teaches a connection 70/46 between a first receiver 18 and a second receiver 16 wherein the connection is integral to the first receiver 18 and moveable relative to the second receiver 16 in all axes (figures 2-7; col. 5, lines 1-18), wherein relative to the connection between the first receiver and the second receiver, the second receiver 16 is movable in multiple dimensions including translation, roll, pitch, and yaw (col. 5, lines 1-18 discloses that the spherical connection 70 in combination with the passage 68 allows rotation of the receiver 16 in all directions).  Casey et al. teaches that such a connection is advantageous because it allows the receivers to better accommodate the patient’s anatomy (col. 3, lines 34-43).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the bone screw /receiver disclosed by Zhu et al. to comprise a ball and socket connection as taught by Casey et al., wherein the second receiver is moveable in directions including translation, roll, pitch, and yaw, in order to better accommodate the patient’s anatomy (col. 3, lines 34-43).    

Claims 84 and 255 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Pub. No. AU2018330957 A1) in view of Casey et al. (Pat. No. US 9517089) and further in view of Yacoub et al. (Pub. No. US 2018/0325558 A1).
Regarding claim 84, Zhu et al. as modified by Casey et al. discloses the claimed invention, except wherein the second receiver 2 comprises a second tool engagement groove at an outer surface of the second pair of arms at or near a top surface thereof, and wherein a top edge of the connection between the first receiver and the second receiver is distal to the second tool engagement groove.  Zhu et al. discloses that the first receiver comprises a tool engagement groove (figure 14), but does not show a tool engagement groove on the second receiver.  
Yacoub et al. teaches wherein both receivers of a dual-headed receiver comprise tool engagement grooves 782 (figure 56), wherin the second receiver comprises a second tool engagement groove 782 at an outer surface of the second pair of arms at or near a top surface thereof, and wherein a top edge of the connection 750 between the first receiver and the second receiver is distal to the second tool engagement groove (figure 56).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the second receiver to comprise a tool engagement groove at an outer surface of the second pair of arms at or near a top surface thereof, and wherein a top edge of the connection between the first receiver and the second receiver is distal to the second tool engagement groove, as taught by Yacoub et al., in order to make it easier to grasp the dual-headed receiver during placement thereof.
Regarding claim 255, Zhu et al. as modified by Casey et al. discloses the claimed invention except wherein the first and second rod channels are aligned substantially parallel with one another, and are offset in each of two dimensions in a plane defined by the identical level. 
	Yacoub et al. teaches wherein the first and second rod channels are aligned substantially parallel with one another, and are offset in each of two dimensions in a plane defined by the identical level (figure 50) for the purpose of easing the ability of the surgeon to use an instrument on each of the individual receivers by increasing the space between the receivers (paragraph 0143).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the bone screw disclosed by Zhu et al. such that the first and second rod channels are aligned substantially parallel with one another, and are offset in each of two dimensions in a plane defined by the identical level, as taught by Yacoub et al., for the purpose of easing the ability of the surgeon to use an instrument on each of the individual receivers by increasing the space between the receivers (paragraph 0143).
Claims 260-262 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Pub. No. AU2018330957 A1) in view of Casey et al. (Pat. No. US 9517089) and further in view of Harvey et al. (Pub. No. US 2010/0145394 A1).
Regarding claim 260, Zhu et al. as modified by Casey et al. discloses the claimed invention, including a load ring 8 configured to be top loaded into the first receiver subsequent to the insertion of the shank head (figure 13), but fails to disclose wherein the load ring comprises: a pair of legs connected by two concave surfaces at a proximal side of the load ring, Serial No. 16/880,8189a plurality of fingers at a distal end of the load ring, the plurality of fingers configured to impart a frictional fit on the shank head, and a distal recess at the distal end of the load ring, the distal recess aligned with a recess of the base of the receiver when the load ring is in a secured position, wherein the distal recess is configured to aid angulation of the bone screw shank in the first lateral direction, wherein the first lateral direction is transverse to a direction of the first rod channel, wherein the plurality of fingers span at least partially annularly around the distal end of the load ring, wherein the distal recess defines a gap between sections of the plurality of fingers along the distal end of the load ring, wherein a set of slots separate adjacent fingers in the plurality of fingers, each of the set of slots having a length as measured proximally from the distal end of the load ring, and wherein each of the slots that is adjacent to the distal recess is shorter than at least one of a remainder of the set of slots.
Harvey et al. teaches a load ring 28 (figure 6), wherein the load ring 28 comprises: a pair of legs 57 connected by two concave surfaces 51 at a proximal side of the load ring, Serial No. 16/880,8189a plurality of fingers 69a, 69b at a distal end of the load ring, the plurality of fingers 69a, 69b configured to impart a frictional fit on the shank head 33 (figures 7A-7B), and a distal recess 49 at the distal end of the load ring, the distal recess 49 aligned with a recess 82 of the base of the receiver (figure 7B) when the load ring 28 is in a secured position, wherein the distal recess 49 is configured to aid angulation of the bone screw shank in the first lateral direction, wherein the first lateral direction is transverse to a direction of the first rod channel (figure 7B; paragraph 0074, the direction of the first rod channel is parallel to the longitudinal axis of the receiver), wherein the plurality of fingers 69a, 69b span at least partially annularly around the distal end of the load ring (figure 6), wherein the distal recess 49 defines a gap between sections of the plurality of fingers 69a, 69b along the distal end of the load ring, wherein a set of slots 67 separate adjacent fingers in the plurality of fingers (figure 6), each of the set of slots 67 having a length as measured proximally from the distal end of the load ring (figure 6), and wherein each of the slots that is adjacent to the distal recess 49 is shorter than at least one of a remainder of the set of slots (figure 6).  Harvey et al. teaches that such an arrangement is advantageous because it limits the pivoting of the bone anchor to a single plane (sagittal), thereby maintaining the alignment of the vertebrae, which is particularly advantageous for addressing spinal misalignments such as the rotational component of a scoliosis deformity (paragraph 0080).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the load ring and receiver disclosed by Zhu et al. to comprise: a pair of legs connected by two concave surfaces at a proximal side of the load ring, Serial No. 16/880,8189a plurality of fingers at a distal end of the load ring, the plurality of fingers configured to impart a frictional fit on the shank head, and a distal recess at the distal end of the load ring, the distal recess aligned with a recess of the base of the receiver when the load ring is in a secured position, wherein the distal recess is configured to aid angulation of the bone screw shank in the first lateral direction, wherein the first lateral direction is transverse to a direction of the first rod channel, wherein the plurality of fingers span at least partially annularly around the distal end of the load ring, wherein the distal recess defines a gap between sections of the plurality of fingers along the distal end of the load ring, wherein a set of slots separate adjacent fingers in the plurality of fingers, each of the set of slots having a length as measured proximally from the distal end of the load ring, and wherein each of the slots that is adjacent to the distal recess is shorter than at least one of a remainder of the set of slots, as taught by Harvey et al., in order to limit the pivoting of the bone anchor to a single plane (sagittal), thereby maintaining the alignment of the vertebrae, which is particularly advantageous for addressing spinal misalignments such as the rotational component of a scoliosis deformity (paragraph 0080).
Response to Arguments
Applicant’s arguments with respect to claim(s) 69, 93, and 258 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Zhu et al. fails to disclose that the second receiver is movable in multiple dimensions including roll, pitch, and yaw.  However, Casey et al. teaches that a spherical bearing 70 can be used in a connection between two receivers in order to allow the second receiver to translate and pivot in all directions relative to the connection, thereby allowing the surgeon to better accommodate the patient’s anatomy.  The pending rejection modifies the connection disclosed by Zhu to have a spherical bearing as taught by Casey et al. in order to allow the second receiver to angulate in all directions, as well as to translate, in order to better accommodate the patient’s anatomy.
With regard to the rejection of claims 260-262 over Harvey, it is noted that the rod channel comprises several “directions”.  The office interprets the “direction of the first rod channel” to be the direction that is parallel to the axis of the receiver.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773